UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DEVIN WHITE,

                             Plaintiff,

       against
                                                      CIVIL ACTION NO.: 19 Civ. 7945 (PAE) (SLC)

                                                                          ORDER
NEW YORK CITY POLICE DEPARTMENT, et al.,

                             Defendants.


       SARAH L. CAVE, United States Magistrate Judge.

       Mr. White having produced to Corporation Counsel a completed, executed, and notarized

unsealing release pursuant to New York State Criminal Procedure Law § 160.50 with respect to

the two arrests described in the Complaint, Defendants are ORDERED to comply with the

Valentin Order by Monday, March 9, 2020 and Mr. White must file an amended complaint by

Thursday, April 9, 2020.

       Mr. White is again informed that he may register with the Court to be an ECF Receiving

User (one who receives email notifications of case activity) by submitting the Pro Se

(Nonprisoner) Consent & Registration Form to Receive Documents Electronically. Mr. White

should note that if he becomes a Receiving User, he must continue to submit filings in paper

form. The consent form can be found at https://nysd.uscourts.gov/node/845.

       The Clerk of Court is respectfully directed to mail a copy of this order to Mr. White at the

address below.
Dated:     New York, New York
           January 22, 2020

                                    SO ORDERED



                                    _________________________
                                    SARAH L. CAVE
                                    United States Magistrate Judge

Mail To:   Devin White
           2205 Davidson Ave.
           #6B
           Bronx, NY 10453




                                2
